 

Case 1:16-cr-00576-JFK Document 306 Filed.04/23/20. Page.1.o0f.1

 

 

 

 

 

 

 

USDC SDNY |
DOCUMENT B
UNITED STATES DISTRICT COURT ELECTRONICALLY PILED '
SOUTHERN DISTRICT OF NEW YORK DOC Rm ee HH
enn x DATE FILEO:  A(agi2ezo  F
UNITED STATES OF AMERICA : cnet enans cme ote pe
-against- : No. 16 Cr. 576 (JFK}
ANTHONY MASCUZZIO, : ORDER
Defendant. :
a x

JOHN F. KEENAN, United States District Judge:

In accordance with Federal Rule of Criminal Procedure 36,
the Court orders the clerk’s office to correct the judgment (ECF
No, 250) and docket sheet for Anthony Mascuzzio. See Fed. R.
Crim. P. 36 (“After giving any notice it considers appropriate,
the court may at any time correct a clerical error in a
judgment, order, or other part of the record... .”). The
judgment currently describes the underlying substantive offenses
for Counts 3 and 5 as “Robbery By Property Or Money > $ 100
(Bank Th[eft)]”. Instead, the underlying substantive offense
for Counts 3 and 5 should be described as “Bank Theft”.

SO ORDERED.

Dated: New York, New York

April fe , 2020 1.
Sebo de ee,

John F. Keenan
United States District Judge

 

 
